Citation Nr: 1802172	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease status post anterior cruciate ligament and medial collateral ligament repair.

2. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to June 1986, and August 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, when a veteran claims a disability is worse than when previously rated and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a more current examination. Id. at 182.  

The Veteran underwent a VA examination in September 2011.  VA treatment records in the claims file indicate that the Veteran was last seen at a VA facility for his knee conditions in March 2013 and November 2013; however, these treatment records do not contain sufficient information to evaluate the severity of the Veteran's knee conditions. See January 2014 CAPRI (Legacy Content Manager), pp. 26, 28.  The Veteran has attested to a worsening of his knee conditions. See October 2012 Statement in Support of Claim.  In light of the Veteran's October 2012 statement and the lack of sufficient contemporaneous medical records, the Board finds that a new VA examination with an opinion is necessary.

Ongoing VA medical records should also be obtained. See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records and associate them with the claims file or virtual record.

2. After all updated treatment records have been associated with the claims file, schedule the Veteran for a VA examination to assess the current severity of his left and right knee disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's knees.  Range of motion test results should be provided for active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the examination report.

The examiner should further indicate whether there is any: ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or, malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also express an opinion on whether pain could significantly limit functional ability when the joint is used repeatedly over a period of time.  To the extent possible, this determination should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.


3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




